Title: To Benjamin Franklin from John Walsh, 12 July 1772
From: Walsh, John
To: Franklin, Benjamin


Dear Sir
La Rochelle 12th. July 1772.
It is with particular Satisfaction I make to You my first Communication that the Effect of the Torpedo appears to be absolutely electrical, by forming it’s Circuit thro’ the same Conductors with  Electricity, for instance Metals, Animals, and moist Substances; and by being intercepted by the same non-conductors, for instance Glass and Sealing Wax. I will not at present trouble You with a Detail of our Experiments, especially as we are dayly advancing in them, but only observe that having discover’d the Back and Breast of the Animal to be in different States of Electricity (I speak of that assemblage of pliant Cylinders described by Lorenzini, running perpendicularly from the Back to the Breast, and having some resemblance of the Cells of a Honeycomb) we have been able to convey his Shocks tho’ they were very small, thro’ a Circuit of four Persons, all feeling it, and thro’ a considerable length of Wire held by two insulating Persons, one touching his lower Surface and the other his upper. The Wire exchanged for Glass or Sealing Wax, no effect could be produced. Resuming the Wire, and two Persons were again sensible of the Shock. These Experiments have been varied and repeated without Number, by which the Choice of Conductors is beyond a Doubt determined to be the same in the Torpedo and the Leyden Phial. The Sensation they occasion likewise in the Human Frame is precisely similar: there is not an Engourdissement or Fourmillement of the Torpedo that we do not most exactly imitate with the Phial by means of Lane’s Electrometer. We have not yet perceived any Spark or Noise to accompany the Shock, nor that Canton’s Balls were affected by it. Indeed all our Tryals have been on very feeble Subjects; whose Shock extended seldom further than the touching finger; I remember it, but once, in above two hundred that I must have taken, to have extended above the Elbow. Perhaps L’Isle de Ré, which we are about to visit, may furnish us with Torpedos fresher taken and of more Vigour, that may give us further insight into these Matters. Our Experiments have been cheifly in the Air, where the Animal was more open to our examination than in Water. It is a Singularity that the Torpedo when insulated should be able to give us, insulated likewise, thirty forty or fifty Shocks from nearly the same part, and this with very little Diminution in their Stre[ngth;?] indeed they were all minute. Each Shock is conveniently accompanied by a depression of his Eyes, by which we were ascertained of his Attempt to give it to non-conductors. The Animal with respect to the Rest of his Body is in great degree motionless, but not wholly so. You will please to acquaint Dr. Bancroft of our having thus verified his Prediction concerning the Torpedo and make any other Communication of this Matter you may judge proper. Here I shall be glad to excite the Electricians and Naturalists to push their Enquiries concerning this extraordinary animal, whilst the Summer affords them the opportunity. I am with the truest Sentiments of Esteem and Respect Dear Sir Your most obedient humble Servant
John Walsh

If you favour me with a Line you will please to direct to me at Sr. John Lamberts at Paris: who will forward it to me whether I may [be] here or at Bourdeaux.

 
Addressed: To Doctor Franklin / Craven Street / London.
Endorsed: Fm J Walsh
